RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-May-2020 has been entered.
This communication is responsive to the amendment filed 10-May 2021 with respect to application 16/413781 filed 16-May-2019.  
Applicant has amended claims 1, 5, 14, 19 and 25.
Claims 1-25 and 27 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement IDS#5 submitted on 19-May-2021 has been considered, subject to annotations appended to the 1449 form, attached to this Office action, by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112(a)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 USC §112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 5 as presently amended recites “….wherein the arbitrary predetermined threshold value is determined automatically….” where the original disclosure describes the threshold value to be determined automatically or to be arbitrary, and does not explain how the value may be predetermined, arbitrary and determined automatically, such that one of ordinary skill would understand how such threshold value is obtained, rendering the amended claim without written description support.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-9, 11-15, 19-21, 25 and 27 are rejected under 35 USC §103 as unpatentable over Sorensen (United States Patent Application Publication # US 2004/0080415 A1) in view of Ludlow et al. (United States Patent Application Publication # US 2016/0178741 A1), hereinafter Ludlow, and Zinin et al. (United States Patent Application Publication # US 2014/0187270 A1), hereinafter Zinin.
Consider claim 1:  A method for detecting movements of objects and/or living beings in a radio range, wherein the radio range is a Fresnel zone in which the objects and/or living beings influence radio signals transmitted on a number of radio channels by at least one radio terminal, and received by a local fixed radio device in the radio range as well as given by communication between the radio terminal and the local radio device, Sorensen discloses a method and system for detecting changes in an environment based on a comparison of radio signals received by at least one receiver from at least one transmitter within the environment [Title, Abstract; Fig. 1-2; Para. 0014-0019, 0026-0027, 0034, 0036-0037, 0046], where such at least one radio terminal may be WLAN access points (which may operate a number of channels [Para. 0042, 0050, 0053-0054, 0079 (also Para. 0110-0114)] and such change may be the movement of a person or object [Para. 0027], the physical change in the signal path between at least one of the transmitters and one of the receivers (hence within a Fresnel zone which encompasses a zone surrounding the path [Para. 0019], the method comprising:
a)    collecting as input data for the movement detection in a <n>-th cycle with control variable nϵN a <n>-th number of Received Signal Strength values related quantities regarding the communication, wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, The method comprising collection of signal strength data for each of a series of transmitted packets in each of a first (reference) mode and a second (current) mode and where these measurements may be various sign parameters, which may include RSSI values, generated and communication by an 802.11 WLAN transceiver in the normal course of operation [Para. 0054-0056, 0079, 0109-0114], and where data is collected for a series of packets communicated during each of mode 1 and mode 2 time intervals (which may or may not be equal duration) and according to one of a plurality of “regimes” including a first in which the mode 1 and mode 2 block intervals move synchronously through time, and a second in which the block window for each shifts (synchronously) by a specified number of packet times for each evaluation. [Para. 0055-0079];
b)    determining, based on the <n>-th number of Received Signal Strength values related quantities, a statistical parameter value, which is calculated at least for a fraction of the Received Signal Strength values related quantities, wherein the fraction includes more than two Received Signal Strength values related quantities, wherein the statistical parameter value is a value parameterized by at least one of an average of the squared differences from the mean, average of the absolute differences from the mean, and a square root of the average of the squared differences from the mean, that a “vector” is established for each of the two modes [Para. 0056], comprising a series of measurements (from the series of packets transmitted) within that particular time window or block [Para. 0082], and, and that the first mode and second mode vectors (data) are compared. Sorensen discloses comparison based on a Kolmogorov-Smirnov statistical test (and which calculates a supremum (statistical parameter) indicator of maximum variation, but explicitly discloses that other detection functions and/or tests may be used [Para. 0080, 0115-0126 (particularly Para. 0124)] ;
c)    comparing the statistical parameter value with an arbitrary predetermined threshold value not based on calibration in the Fresnel zone, and where a threshold TH is used to determine whether movement occurs [Para. 0080, 0124], and,
c1) if the statistical parameter value either exceeds or equals the arbitrary predetermined threshold value, movement is detected and at least one detection data or at least one detection signal indicating a movement is output, and where, if a difference between the first mode and second mode data is found, movement of an object is determined [Para. 0034, 0080, 0082, 0124],
c2) if the statistical parameter value does not exceed or equal the arbitrary predetermined threshold value, the control variable <n> is exceeded by "1" for additional i-th iterations of the collecting step a) with i=1,2,3,...k and kϵN. wherein a first additional iteration starts at i=1 and a last additional iteration ends at i=k, that the process repeats [Para. 0125] and that the second (current) mode collects measurements of the same RSSI parameter for an additional time window [Para. 0056, 0079, 0121-0122], 
wherein for the additional i-th iteration in a <n+i>-th cycle, a <n+i>-th number of Received Signal Strength values related quantities are collected as input data for the movement detection, wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, further wherein the <n>-th number and the <n+i>-th number are either equal or different from each other and the <n+i>-th number of Received Signal Strength values related quantities either replace at least partly the <n>-th number of Received Signal Strength values related quantities or complement the <n>-th number of Received Signal Strength values related quantities, and where the first and second mode windows are adjusted (adding and replacing measurements from the respective measurement blocks according to the various alternative regimes [Para. 0055-0078, 0122-0124, particularly 0077-0078, 0122-0124)], and
wherein step b) is repeated to determine a further statistical parameter value based on the <n+i>-th number of Received Signal Strength values related quantities; and step c) is repeated to compare the further statistical parameter value with the threshold value for variance; and comparison with TH is repeated to compare the further statistical parameter value with the arbitrary predetermined threshold value [Para. 0074-0079, 0124-0125].
Sorensen discloses comparison based on a Kolmogorov-Smirnov statistical test comparing variance between signal strength vectors to a threshold to determine movement, and that alternative tests may be used, but does not specifically disclose: (a) use of an average of the squared differences from the mean (variance), average of the absolute differences from the mean (average difference), or a square root of the average of the squared differences from the mean (standard deviation) derived from as a comparison parameter, (b) comparing the measurement parameter with an arbitrary threshold, or: (c) issuing of a specific detection output signal.
Ludlow discloses an analogous intruder detection system [Title; Abstract; Fig. 1-3; Para. 0001, 0012] and particularly that: (a) intrusion detection may be based on a comparison of a parameter derived from a series of signal strength samples (at an exemplary rate exceeding 774 Hz and for a 100mS time period), and a preferred in which the parameter is an RMS (Root-Mean-Square) value of RSSI (signal strength) measurements as compared to a threshold [Fig. 5; Para. 0041-0042, 0060-0061], and also: (c) that if motion is determined an alarm output may be provided to an end user interface (52) or a camera or other device activated [Fig. 5; Para. 0061]. 
Ludlow discloses comparison of the calculated measurement parameter with a threshold, but does not specifically disclose the threshold to be arbitrary.
Zinin, however, discloses analogous methods and systems for dynamic detection of consumer venue walk-ins based on detected RSSI information [Title; Abstract; Fig. 1-2; Para. 0002, 0010-0012], and particularly: (b) comparison of signal strength parameters to an arbitrary threshold to determine presence of individuals, and particularly that the selection of the threshold is arbitrary because there is no specific threshold value with will eliminate both false-positive and false negative determinations [Fig. 3; Para. 0042-0043]
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) compare to compare RMS values of a plurality of RSSI measurements (greater than 2) to a threshold to determine motion, and to: (c) provide a signal to activate a device or alarm to user, as taught by Ludlow, and where: (b) the threshold may be arbitrarily selected as taught by Zinin, and applied to a method and system for detecting changes and movement in an environment as taught by Sorensen, where: (a) the level of signal variability is an indicator of object movement within the environment, and where an RMS value of signal strength provides a measure of variance, (b) no particular threshold value perfectly distinguished between the alternative determinations (motion/.no motion) and therefore an arbitrary value is selected as a suitable compromise between false positive and negative determinations, and (c) the generation of a signal in response allows an alert to be initiated, or devices to be automatically controlled to respond to the detected presence (i.e. a camera to monitor the detected motion).
Consider claim 2 and as applied to claim 1:  The method according to claim 1, wherein at least one communication is present between the radio terminal and the local radio device and movement detection of objects and/or living beings in the radio range is either done for all communications of the at least one communication or for a selected communication of the at least one communication, wherein the selection of the communication is software-based/supported.
Sorensen discloses the method preferably practiced using WLAN components known to be processor and software controlled and specifically that in various embodiments data processing may be integrated into the transceiver [Para. 0082, 0110] and at least for a particular (selected) transmitter receiver pair.
Zinin also discloses use of LAN/WAN devices for this purpose [Para. 0011, 0036-0038].
Consider claim 4 and as applied to claim 1:  The method according to claim 1, wherein the <n>-th and <n+i>-th number of Received Signal Strength values related quantities are arbitrary.
Sorensen discloses that a variety of “regimes” may be selected with a [user] (arbitrary) selected number of packets (measurements) for measurement windows [Para. 0057-0078].
Consider claim 6 and as applied to claim 1:  The method according to claim 1, wherein the at least one detection data or the at least one detection signal is used for automatically controlling an external device, wherein the external device is at least one of a domestic appliance, a facility for heating, climate control, lighting, security, or home automation, and a home entertainment device.
Zinin discloses that the detection of movement or presence of a person/object in the environment may be used to control a video camera or other detection (security device) [Para. 0061].
Consider claim 7 and as applied to claim 1:  The method of claim 1, 
wherein the <n>-th number of Received Signal Strength values related quantities is at least one of a <n>-th number of Received Signal Strength Indication quantities, a <n>-th number of Signal to Noise Ratio quantities, a <n>-th number of Channel Quality Indication quantities, a <n>-th number of Packet Reception Rate quantities, a <n>-th number of Packet Loss Rate quantities, a <n>-th number of Signal to Interference Ratio quantities and <n>-th number of Signal to Interference plus Noise Ratio quantities, and
wherein the <n+i>-th number of Received Signal Strength values related quantities is at least one of a <n+i>-th number of Received Signal Strength Indication quantities, a <n+i>-th number of Signal to Noise Ratio quantities, <n+i>-th number of Channel Quality Indication quantities, <n+i>-th number of Packet Reception Rate quantities, a <n+i>-th number of Packet Loss Rate quantities, a <n+i>-th number of Signal to Interference Ratio quantities and a <n+i>-th number of Signal to Interference plus Noise Ratio quantities.
The method and system described by Sorensen comprises collection of signal strength data for each of a series of transmitted packets in each of a first (reference) mode and a second (current) mode and where these measurements may be RSSI values generated and communication by an 802.11 WLAN transceiver in the normal course of operation [Para. 0042, 0109-0114].
Zinin also discloses use of RSSI measurements from LAN/WAN devices for this purpose [Para. 0011, 0036-0038].
Consider claim 8 and as applied to claim 1:  The method of claim 1, wherein the radio range is in an indoor area. Sorensen specifically discloses application inside buildings [Fig. 1, 2; Para. 0001, 0051, 0128].
Consider claim 9 and as applied to claim 1:  The method of claim 1, wherein the Received Signal Strength values are received for a <n>-th number of time frames at the local fixed radio device and wherein the times frames are consecutive. 
Sorensen discloses the measuring RSS for set (sequence) of transmitted packets within a predefined time window [Para. 0056], therefore consecutive packets within that window).
Ludlow similarly discloses use of a series of measurements within a time window (exemplary 0.1 seconds) [Para. 0060].
Consider claim 11 and as applied to claim 1:  The method according to claim 1, wherein the at least one detection data or the at least one detection signal is applied each in an area of the radio range in which the terminal is located.
Sorensen does not disclose a particular location or use for a movement detection determination.
Ludlow, however, specifically discloses activation of a one or more video cameras or detection devices in the particular detection zone (22) based on the motion determination [Fig. 1a-1b; Para. 0061].
Consider claim 12 and as applied to claim 1:  A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method according to claim 1 when run on at least one wireless enabled device or processor. 
Sorensen discloses that the data processing [method] may be by external server or within WLAN transceiver devices themselves [Para. 0082, 0110], and where it would have been obvious to an artisan that such devices are processor controlled under the direction of program instructions stored in memory, this is not explicitly disclosed.
Zinin, however, explicitly discloses use of program instructions stored in memory and used to control operation of a processor to execute the method [Para. 0032-0035].
Consider claim 13 and as applied to claim 12:  A data carrier for storing the computer program product according to claim 12. This claim is rejected based on the same references, citations and analysis as presented for claim 12.
Consider claim 14:  A digital tool for detecting movements of objects and/or living beings in a radio range, wherein the radio range is a Fresnel zone in which the objects and/or living beings influence radio signals transmitted on a number of radio channels by at least one radio terminal, and received by a local fixed radio device in the radio range, as well as given by communication between the radio terminal and the local fixed radio device, Sorensen discloses a method and system for detecting changes in an environment based on a comparison of radio signals received by at least one receiver from at least one transmitter within the environment [Title, Abstract; Fig. 1-2; Para. 0014-0019, 0026-0027, 0034, 0036-0037, 0046], where such at least one radio terminal may be WLAN access points (which may operate a number of channels [Para. 0042, 0050, 0053-0054, 0079 (also Para. 0110-0114)] and such change may be the movement of a person or object [Para. 0027], the physical change in the signal path between at least one of the transmitters and one of the receivers (hence within a Fresnel zone which encompasses a zone surrounding the path [Para. 0019],
wherein a program module for data processing is executable on a processor of the local fixed radio device WLAN transceiver components known to be processor and software controlled and specifically that in various embodiments data processing may be integrated into the transceiver [Para. 0082, 0110], designed such to:
a) collect as input data for the movement detection in a <n>-th cycle with control variable nϵN a <n>-th number of Received Signal Strength values related quantities regarding the communication, wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, The method comprising collection of signal strength data for each of a series of transmitted packets in each of a first (reference) mode and a second (current) mode and where these measurements may be various sign parameters, which may include RSSI values, generated and communication by an 802.11 WLAN transceiver in the normal course of operation [Para. 0054-0056, 0066-0079, 0109-0114], and where each data is collected for a series of packets communicated during each of mode 1 and mode 2 time intervals (which may or may not be equal duration) and according to one of a plurality of “regimes” including a first in which the mode 1 and mode 2 block intervals move synchronously through time, and a second in which the block window for each shifts (synchronously) by a specified number of packet times for each evaluation. [Para. 0055-0079];
b) determine based on the <n>-th number of Received Signal Strength values related quantities a statistical parameter value, which is calculated at least for a fraction of the Received Signal Strength values quantities, wherein the fraction includes more than two Received Signal Strength values related quantities, wherein the statistical parameter value is a value parameterized by at least one of an average of the squared differences from the mean, average of the absolute differences from the mean, and a square root of the average of the squared differences from the mean, that a “vector” is established for each of the two modes [Para. 0056], comprising a series of measurements (from the series of packets transmitted) within that particular time window or block [Para. 0082], and, and that the first mode and second mode vectors (data) are compared. Sorensen discloses comparison based on a Kolmogorov-Smirnov statistical test (and which calculates a supremum (statistical parameter) indicator of maximum variation, but explicitly discloses that other detection functions and/or tests may be used, [Para. 0080, 0115-0126 (particularly Para. 0124)] ;
c) compare the statistical parameter value with an arbitrary predetermined threshold value not based on calibration in the Fresnel zone, and where a threshold TH is used to determine whether movement occurs [Para. 0080, 0124], and
c1) if the statistical parameter value either exceeds or equals the  arbitrary predetermined threshold value, at least one detection data or at least one detection signal indicating a movement is output, and where, if a difference between the first mode and second mode data is found, movement of an object is determined [Para. 0034, 0082, 0124],
c2) if the statistical parameter value does not exceed or equal the arbitrary predetermined threshold value, the control variable <n> is exceeded by "1" for additional i-th iterations of the collecting step a) with i=1,2,3,...k and kϵN, wherein a first additional iteration starts at i=1 and a last additional iteration ends at i=k, that the process repeats [Para. 0125] and that the second (current) mode collects measurements of the same RSSI parameter for an additional time window [Para. 0056, 0079, 0121-0122],
wherein for the additional i-th iteration in a <n+i>-th cycle, a <n+i>-th number of Received Signal Strength values related quantities are collected as input data for the movement detection, wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, further wherein the <n>-th number and the <n+i>-th number are either equal or different from each other and the <n+i>-th number of Received Signal Strength values related quantities either replace at least partly the <n>-th number of Received Signal Strength values related quantities or complement the <n>-th number of Received Signal Strength values related quantities, and where the first and second mode windows are adjusted (adding and replacing measurements from the respective measurement blocks according to the various alternative regimes [Para. 0057-0078, 0122-0124, particularly 0077-0078, 0122-0124)], and
wherein step b) is repeated to determine a further statistical parameter value based on the <n+i>-th number of Received Signal Strength values related quantities; and step c) is repeated to compare the further statistical parameter value with the arbitrary predetermined threshold value; and comparison with TH is repeated [Para. 0074-0079, 0124-0125].
Sorensen discloses comparison based on a Kolmogorov-Smirnov statistical test comparing variance between signal strength vectors to a threshold to determine movement, and that alternative tests may be used, but does not specifically disclose: (a) use of an average of the squared differences from the mean (variance), average of the absolute differences from the mean (average difference), or a square root of the average of the squared differences from the mean (standard deviation) derived from as a comparison parameter, (b) comparing the measurement parameter with an arbitrary threshold, or: (c) issuing of a specific detection output signal.
Ludlow discloses an analogous intruder detection system [Title; Abstract; Fig. 1-3; Para. 0001, 0012] and particularly that: (a) intrusion detection may be based on a comparison of a parameter derived from a series of signal strength samples (at an exemplary rate exceeding 774 Hz and for a 100mS time period), and a preferred in which the parameter is an RMS (Root-Mean-Square) value of RSSI (signal strength) measurements as compared to a threshold [Fig. 5; Para. 0041-0042, 0060-0061], and also: (c) that if motion is determined an alarm output may be provided to an end user interface (52) or a camera or other device activated [Fig. 5; Para. 0061]. 
Ludlow discloses comparison of the calculated measurement parameter with a threshold, but does not specifically disclose the threshold to be arbitrary.
Zinin, however, discloses analogous methods and systems for dynamic detection of consumer venue walk-ins based on detected RSSI information [Title; Abstract; Fig. 1-2; Para. 0002, 0010-0012], and particularly: (b) comparison of signal strength parameters to an arbitrary threshold to determine presence of individuals, and particularly that the selection of the threshold is arbitrary because there is no specific threshold value with will eliminate both false-positive and false negative determinations [Fig. 3; Para. 0042-0043]
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) compare to compare RMS values of a plurality of RSSI measurements (greater than 2) to a threshold to determine motion, and to: (c) provide a signal to activate a device or alarm to user, as taught by Ludlow, and where: (b) the threshold may be arbitrarily selected as taught by Zinin, and applied to a method and system for detecting changes and movement in an environment as taught by Sorensen, where: (a) the level of signal variability is an indicator of object movement within the environment, and where an RMS value of signal strength provides a measure of variance, (b) no particular threshold value perfectly distinguished between the alternative determinations (motion/.no motion) and therefore an arbitrary value is selected as a suitable compromise between false positive and negative determinations, and (c) the generation of a signal in response allows an alert to be initiated, or devices to be automatically controlled to respond to the detected presence (i.e. a camera to monitor the detected motion).
Consider claim 15 and as applied to claim 14:  A digital tool according to claim 14, wherein at least one communication is present between the radio terminal and the local radio device and the program module executable on the processor is designed such that the movement detection of objects and/or living beings in the radio range is either done for all communications of the at least one communication or for a selected communication of the at least one communication, whereby the selection of the communication is software-based/supported.
Sorensen discloses the system and method preferably practiced using WLAN components known to be processor and software controlled and specifically that in various embodiments data processing may be integrated into the transceiver [Para. 0082, 0110] and at least for a particular (selected) transmitter receiver pair.
Zinin also discloses use of LAN/WAN devices for this purpose [Para. 0011, 0036-0038].
Consider claim 19:  A device for detecting movements of objects and/or living beings in a radio range, wherein the radio range is a Fresnel zone in which the objects and/or living beings influence radio signals transmitted on a number of radio channels in the radio range by at least one radio terminal, and given by communication between the radio terminal and the device being fixed and localized, Sorensen discloses a method and system for detecting changes in an environment based on a comparison of radio signals received by at least one receiver from at least one transmitter within the environment [Title, Abstract; Fig. 1-2; Para. 0014-0019, 0026-0027, 0034, 0036-0037, 0046], where such at least one radio terminal may be WLAN access points (which may operate a number of channels [Para. 0042, 0050, 0053-0054, 0079 (also Para. 0110-0114)] and such change may be the movement of a person or object [Para. 0027], the physical change in the signal path between at least one of the transmitters and one of the receivers (hence within a Fresnel zone which encompasses a zone surrounding the path [Para. 0019], including:
a radio interface including a radio program module receiving the transmitted radio signals WLAN access points (transceivers) including data processing functions [Para. 0042, 0051-0053 0082], and 
a processor with a computer-readable storage media and connected to the radio interface with the radio program module, WLAN transceiver components known to be processor and software controlled [Para. 0082, 0110],
wherein the processor executes for the movement detection a program module for data processing, which is stored or uploadable or downloadable into the storage media, and specifically that in various embodiments data processing may be integrated into the transceiver [Para. 0082, 0110], such to:
a) collect as input data for the movement detection in a <n>-th cycle with the control variable nϵN a <n>-th number of Received Signal Strength values related quantities regarding the communication, wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, The method comprising collection of signal strength data for each of a series of transmitted packets in each of a first (reference) mode and a second (current) mode and where these measurements may be various sign parameters, which may include RSSI values, generated and communication by an 802.11 WLAN transceiver in the normal course of operation [Para. 0054-0056, 0066-0079, 0109-0114], and where data is collected for a series of packets communicated during each of mode 1 and mode 2 time intervals (which may or may not be equal duration) and according to one of a plurality of “regimes” including a first in which the mode 1 and mode 2 block intervals move synchronously through time, and a second in which the block window for each shifts (synchronously) by a specified number of packet times for each evaluation. [Para. 0055-0079];
b) determine based on the <n>-th number of Received Signal Strength values related quantities a statistical parameter value, which is calculated at least for a fraction of the quantities, wherein the fraction includes more than two quantities, wherein the statistical parameter value is a value parameterized by at least one of an average of the squared differences from the mean, average of the absolute differences from the mean, and a square root of the average of the squared differences from the mean, that a “vector” is established for each of the two modes [Para. 0056], comprising a series of measurements (from the series of packets transmitted) within that particular time window or block [Para. 0082], and, and that the first mode and second mode vectors (data) are compared. Sorensen discloses comparison based on a Kolmogorov-Smirnov statistical test (and which calculates a supremum (statistical parameter) indicator of maximum variation, but explicitly discloses that other detection functions and/or tests may be used, [Para. 0080, 0115-0126 (particularly Para. 0124)] ;
c) compare the statistical parameter value with an arbitrary predetermined threshold value not based on calibration in the Fresnel zone, and where a threshold TH is used to determine whether movement occurs [Para. 0034, 0080, 0082, 0124], and
c1) if the statistical parameter value either exceeds or equals the arbitrary predetermined threshold value, at least one detection data or at least one detection signal indicating a movement is output, and where, if a difference between the first mode and second mode data is found, movement of an object is determined [Para. 0034, 0082, 0124],
c2) if the statistical parameter value does not exceed or equal the arbitrary predetermined threshold value, the control variable <n> is exceeded by "1" for additional i-th iterations of the movement detection steps with i=1,2,3,...k and kϵN, wherein a first additional iteration starts at i=1 and a last additional iteration ends at i=k, that the process repeats [Para. 0125] and that the second (current) mode collects measurements of the same RSSI parameter for an additional time window [Para. 0056, 0079, 0121-0122],
wherein for the i-th iteration in a <n+i>-th cycle, a <n+i>-th number of Received Signal Strength values related quantities are collected as input data for the movement detection, wherein the Received Signal Strength values related quantities are based on Received Signal Strength values for the communication, further wherein the <n>-th number and the <n+i>-th number are either equal or different from each other and the <n+i>-th number of Received Signal Strength values related quantities either replace at least partly the <n>-th number of Received Signal Strength values related quantities or complement the <n>-th number of Received Signal Strength values related quantities, and where the first and second mode windows are adjusted (adding and replacing measurements from the respective measurement blocks according to various alternative regimes [Para. 0057-0078, 0122-0124, particularly 0077-0078, 0122-0124)], and
wherein step b) is repeated to determine a further statistical parameter value based on the <n+i>-th number of Received Signal Strength values related quantities; and step c) is repeated to compare the further statistical parameter value with the arbitrary predetermined threshold value; and comparison with TH is repeated [Para. 0074-0079, 0124-0125].
Sorensen discloses comparison based on a Kolmogorov-Smirnov statistical test comparing variance between signal strength vectors to a threshold to determine movement, and that alternative tests may be used, but does not specifically disclose: (a) use of an average of the squared differences from the mean (variance), average of the absolute differences from the mean (average difference), or a square root of the average of the squared differences from the mean (standard deviation) derived from as a comparison parameter, (b) comparing the measurement parameter with an arbitrary threshold, (c) issuing of a specific detection output signal, or: (d) the specific use of downloadable software instructions for performing the method from computer readable memory.
Ludlow discloses an analogous intruder detection system [Title; Abstract; Fig. 1-3; Para. 0001, 0012] and particularly that: (a) intrusion detection may be based on a comparison of a parameter derived from a series of signal strength samples (at an exemplary rate exceeding 774 Hz and for a 100mS time period), and a preferred in which the parameter is an RMS (Root-Mean-Square) value of RSSI (signal strength) measurements as compared to a threshold [Fig. 5; Para. 0041-0042, 0060-0061], and also: (c) that if motion is determined an alarm output may be provided to an end user interface (52) or a camera or other device activated [Fig. 5; Para. 0061]. 
Ludlow discloses comparison of the calculated measurement parameter with a threshold, but does not specifically disclose the threshold to be arbitrary.
Zinin, however, discloses analogous methods and systems for dynamic detection of consumer venue walk-ins based on detected RSSI information [Title; Abstract; Fig. 1-2; Para. 0002, 0010-0012], and particularly: (b) comparison of signal strength parameters to an arbitrary threshold to determine presence of individuals, and particularly that the selection of the threshold is arbitrary because there is no specific threshold value with will eliminate both false-positive and false negative determinations [Fig. 3; Para. 0042-0043]. Zinin, moreover, explicitly discloses use of program instructions stored in memory and used to control operation of a processor to execute the method [Para. 0032-0035].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) compare to compare RMS values of a plurality of RSSI measurements (greater than 2) to a threshold to determine motion, and to: (c) provide a signal to activate a device or alarm to user, as taught by Ludlow, and where: (b) the threshold may be arbitrarily selected, and also: (d) that the pethood is performed by a processor under the control of program instructions stored in memory, as taught by Zinin, and applied to a method and system for detecting changes and movement in an environment as taught by Sorensen, where: (a) the level of signal variability is an indicator of object movement within the environment, and where an RMS value of signal strength provides a measure of variance, (b) no particular threshold value perfectly distinguished between the alternative determinations (motion/.no motion) and therefore an arbitrary value is selected as a suitable compromise between false positive and negative determinations, (c) the generation of a signal in response allows an alert to be initiated, or devices to be automatically controlled to respond to the detected presence (i.e. a camera to monitor the detected motion), and where: (d) the use of microprocessors controlled by program instructions stored in memory is well known, ubiquitous and cost effective..
Consider claim 20 and as applied to claim 19:  The device according to claim 19, wherein at least one communication is present between the radio terminal and the local radio device and the processor executes the program module for the movement detection such that the movement detection of objects and/or living beings in the radio range is either done for all communications of the at least one communication or for a selected communication of the at least one communication, whereby the selection of the communication is software-based/supported.
Sorensen discloses the system and method preferably practiced using WLAN components known to be processor and software controlled and specifically that in various embodiments data processing may be integrated into the transceiver [Para. 0082, 0110] and at least for a particular (selected) transmitter receiver pair.
Zinin also discloses use of LAN/WAN devices for this purpose [Para. 0011, 0036-0038].
Consider claim 21 and as applied to claim 19:  The device as claimed in claim 19, wherein the radio interface with the radio program module is a "Wireless Local Area Network" radio interface. 
Sorensen specifically discloses the preferred use of WLAN access point devices [Para. 0042, 0051, 0110-0114].
Zinin also discloses use of LAN/WAN devices, [Para. 0011, 0036-0038].
Consider claim 25:  A method for detecting movements or a lack of movements of objects and/or living beings in a radio range, wherein the radio range is a Fresnel zone in which the objects and/or living beings influence radio signals of at least one radio terminal, wherein the radio signals are transmitted on a number of radio channels and are received by a local fixed radio device in the radio range, Sorensen discloses a method and system for detecting changes in an environment based on a comparison of radio signals received by at least one receiver from at least one transmitter within the environment [Title, Abstract; Fig. 1-2; Para. 0014-0019, 0026-0027, 0034, 0036-0037, 0046], where such at least one radio terminal may be WLAN access points (which may operate a number of channels [Para. 0042, 0050, 0053-0054, 0079 (also Para. 0110-0114)] and such change may be the movement of a person or object [Para. 0027], the physical change in the signal path between at least one of the transmitters and one of the receivers (hence within a Fresnel zone which encompasses a zone surrounding the path [Para. 0019], comprising:
collecting a value of at least one parameter describing at least one property of at least one radio channel of the number of radio channels for each time interval out of a predetermined number of time intervals, wherein the predetermined number of time intervals is greater than two, The method comprising collection of signal strength data for each of a series of transmitted packets in each of a first (reference) mode and a second (current) mode and where these measurements may be various sign parameters, which may include RSSI values, generated and communication by an 802.11 WLAN transceiver in the normal course of operation [Para. 0054-0056, 0066-0079, 0109-0114], and where data is collected for a series of packets communicated during each of mode 1 and mode 2 time intervals (which may or may not be equal duration) and according to one of a plurality of “regimes” including a first in which the mode 1 and mode 2 block intervals move synchronously through time, and a second in which the block window for each shifts (synchronously) by a specified number of packet times for each evaluation. [Para. 0055-0079];
deriving a value of a statistical parameter from the parameters of the time intervals, wherein the value of the statistical parameter is parameterized by at least one of an average of the squared differences from the mean, average of the absolute differences from the mean, and a square root of the average of the squared differences from the mean, that a “vector” is established for each of the two modes [Para. 0056], comprising a series of measurements (from the series of packets transmitted) within that particular time window or block [Para. 0082], and, and that the first mode and second mode vectors (data) are compared. Sorensen discloses comparison based on a Kolmogorov-Smirnov statistical test (and which calculates a supremum (statistical parameter) indicator of maximum variation, but explicitly discloses that other detection functions and/or tests may be used, [Para. 0080, 0115-0126 (particularly Para. 0124)] ;
comparing the value of the statistical parameter with an arbitrary predetermined threshold value not based on calibration in the Fresnel zone, and where a threshold TH is used to determine movement [Para. 0034, 0080, 0082, 0124], and
detecting movement if the comparison yields a predefined result, that if the distributions are different based on the threshold comparison, an event (motion) is detected [Para. 0124], and starting a notification procedure, but
if the comparison does not yield the predefined result, proceeding to collect a further value of the at least one parameter describing the at least one property of the at least one radio channel for further time intervals, that after a determination (or not) the process is repeated [Para. 0125] (i.e. steps defined in in Para. 0121-0124) particularly collection over additional time intervals (modes 1 and 2) [Para. 0121-0123],
deriving a further value of the statistical parameter from the parameters of the further time intervals, wherein the further value of the statistical parameter is parameterized by at least one of an average of the squared differences from the mean, average of the absolute differences from the mean, and a square root of the average of the squared differences from the mean, a statistical test is repeated based on the newly collected values (see deriving step supra) [Para. 0056, 0082, 0115-0124], and
comparing the value of the statistical parameter with the arbitrary predetermined threshold value, comparison with TH is repeated [Para. 0124], such that the method is repeated until the comparison with the arbitrary predetermined threshold value for yields the predefined result, movement is detected, and the notification procedure is started; and wherein the process is continuously repeated [Para. 0125].
Sorensen discloses comparison based on a Kolmogorov-Smirnov statistical test comparing variance between signal strength vectors to a threshold to determine movement, and that alternative tests may be used, but does not specifically disclose: (a) use of an average of the squared differences from the mean (variance), average of the absolute differences from the mean (average difference), or a square root of the average of the squared differences from the mean (standard deviation) derived from as a comparison parameter, (b) comparing the measurement parameter with an arbitrary threshold, or: (c) issuing of a specific detection output signal.
Ludlow discloses an analogous intruder detection system [Title; Abstract; Fig. 1-3; Para. 0001, 0012] and particularly that: (a) intrusion detection may be based on a comparison of a parameter derived from a series of signal strength samples (at an exemplary rate exceeding 774 Hz and for a 100mS time period), and a preferred in which the parameter is an RMS (Root-Mean-Square) value of RSSI (signal strength) measurements as compared to a threshold [Fig. 5; Para. 0041-0042, 0060-0061], and also: (c) that if motion is determined an alarm output may be provided to an end user interface (52) or a camera or other device activated [Fig. 5; Para. 0061]. 
Ludlow discloses comparison of the calculated measurement parameter with a threshold, but does not specifically disclose the threshold to be arbitrary.
Zinin, however, discloses analogous methods and systems for dynamic detection of consumer venue walk-ins based on detected RSSI information [Title; Abstract; Fig. 1-2; Para. 0002, 0010-0012], and particularly: (b) comparison of signal strength parameters to an arbitrary threshold to determine presence of individuals, and particularly that the selection of the threshold is arbitrary because there is no specific threshold value with will eliminate both false-positive and false negative determinations [Fig. 3; Para. 0042-0043]
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) compare to compare RMS values of a plurality of RSSI measurements (greater than 2) to a threshold to determine motion, and to: (c) provide a signal to activate a device or alarm to user, as taught by Ludlow, and where: (b) the threshold may be arbitrarily selected as taught by Zinin, and applied to a method and system for detecting changes and movement in an environment as taught by Sorensen, where: (a) the level of signal variability is an indicator of object movement within the environment, and where an RMS value of signal strength provides a measure of variance, (b) no particular threshold value perfectly distinguished between the alternative determinations (motion/.no motion) and therefore an arbitrary value is selected as a suitable compromise between false positive and negative determinations, and (c) the generation of a signal in response allows an alert to be initiated, or devices to be automatically controlled to respond to the detected presence (i.e. a camera to monitor the detected motion).
Consider claim 27 and as applied to claim 25:  The method according to claim 25 wherein the notification procedure comprises contacting a predefined entity, or/and switching on electrical appliances.
Ludlow specifically discloses activation of a one or more video cameras or detection devices (broadly an electrical appliance) in the particular detection zone (22) based on the motion determination [Fig. 1a-1b; Para. 0061].

Claims 16 and 17 are rejected under 35 USC §103 as unpatentable over Sorensen (United States Patent Application Publication # US 2004/0080415 A1), Ludlow et al. (United States Patent Application Publication # US 2016/0178741 A1), hereinafter Ludlow, and Zinin et al. (United States Patent Application Publication # US 2014/0187270 A1), hereinafter Zinin, further in view of Oliver et al. (United States Patent Application Publication # US 2012/0192275 A1), hereinafter Oliver.
Consider claim 16 and as applied to claim 14:  A digital tool according to claim 14, wherein the program module is downloadable from a server or cloud.
Sorensen discloses that the data processing function may be made an integral part of the WLAN transceiver, but does not disclose a source for control software.
Oliver, however, discloses a system and method for reputation checking of executable programs and particularly downloaded programs [Title; Abstract; Fig. 1; Para. 0001, 0016] and particularly that such executable files can be downloaded from the cloud or by USB connection [Para. 0015, 0017] including such devices and cards and sticks.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to download and/or update software to a computing device directly from a cloud or through a USB connection from a stick as taught by Oliver and applied to a method and system for detecting changes and movement in an environment as taught by Sorensen and modified by Ludlow and Zinin, where these are known and ubiquitous sources and methods for installing and updating software.
Consider claim 17 and as applied to claim 14:  A digital tool according to claim 14, wherein the program module is uploadable via a "Universal Serial Bus"-stick. This claim is rejected based on the same references, citations and analysis as presented for claim 16 previously.

Claims 22-24 are rejected under 35 USC §103 as unpatentable over Sorensen (United States Patent Application Publication # US 2004/0080415 A1), Ludlow et al. (United States Patent Application Publication # US 2016/0178741 A1), hereinafter Ludlow, and Zinin et al. (United States Patent Application Publication # US 2014/0187270 A1), hereinafter Zinin, further in view of Tran (United States Patent # US 7,884,727 B2).
Consider claim 22 and as applied to claim 19:  A system for detecting movements of objects and/or living beings in a radio range of an indoor area, which influence radio signals of at least one radio terminal transmitted on a number of radio channels in the radio range, and given by a communication between the radio terminal and a device according to claim 19, Sorensen specifically discloses the preferred use of WLAN access point devices, operating on standard 802.11 channels, and performing both the surveillance and communication functions simultaneously (multi-modal  [Para. 0042, 0051, 0110-0114, 0127], and in which movement of a person or object is detected in the signal path between the transmitter and receiver (hence within a Fresnel zone which encompasses a zone surrounding the path [Para. 0019], including:
the device and an external device, wherein the external device contains a controller and a running control module thereon for automatically controlling the external device, the external device connected to the device and thereby forming a functional unit with the device such that when the device detects a movement of a living being, automatic control of the external device is carried out via the controller.
Ludlow, however, specifically discloses activation of a one or more video cameras or detection devices in the particular detection zone (22) based on the motion determination [Fig. 1a-1b; Para. 0061], but does not specifically disclose a controller for controlling the external device/
Tran, however, discloses an analogous wireless occupancy sensing system which may us detected RSS  [Title; Abstract; Fig. 1-2; Col. 2, 55-62] in which appliances and lights may be turned off or on based on the detection of a person in the room [Col. 6, 48-59; Col. 17,53 to Col. 18, 1; Col. 18, 35-51; claim 9], and particularly that in embodiments the detection device may signal a host device to control appliances [Col. 6, 10-19].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to turn off or on an external appliance using a host controller and based on a detection of a person in a room as taught by Tran and applied to a method and system for detecting changes and movement in an environment as taught by Sorensen and as modified by Ludlow and Zinin, in order to reduce power consumption by powering an appliance only when a person is present.
Consider claim 23 and as applied to claim 22:  The system according to claim 22, wherein the external device is a domestic appliance or facility for heating, climate control, lighting, security or home automation and home entertainment. Ludlow specifically discloses activation of a one or more video cameras or detection devices (security devices) in the particular detection zone (22) based on the motion determination [Fig. 1a-1b; Para. 0061].
Consider claim 24 and as applied to claim 22:  The system according to claim 22, wherein the automatic controlling of the external device carried out via the controller is to switch on the external device, if it is switched off or to switch off the external device, if it is switched on. Tran specifically discloses turning appliances, climate control and lighting off and on based at least in part on motion detection (see also the analysis presented for claim 22) [Col. 6, 48-59; Col. 17,53 to Col. 18, 1; Col. 18, 35-51; claim 9].

Allowable Subject Matter
Claims 3, 5, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome rejections under 35 USC §112(a) for lack of written description support.


Response to Arguments
Applicant’s arguments filed on 10-May 2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to rejection of claims 1-25 and 27 under 35 USC §112(a) as failing to comply with the written description requirement [Remarks: page 14]: Applicant’s amendment of independent claims 1, 14, 19 and 25 obviates this rejection, and the rejection has been withdrawn for all claims.  Claim 5 is rejected on new grounds, wherein the claim as amended lacks written description support.
Consider Applicant’s remarks with respect to rejection of claims 1, 2, 4, 6-9, 12-15, 19-21 and 25 under 35 USC §103 over Sorensen (US 2004/0080415 A1), Derakhshani (US 2015/0288688 A1), and Ludlow (US 2016/0178741 A1) [Remarks: page 16-19]:
Regarding independent claim 1 [page 16-19]:  Applicant’s arguments are that the applied references, and particularly the primary reference Sorensen fail to teach or suggest the invention as claimed, and in particular:
(1)  That Sorensen does not teach use of a statistical parameter, specifically that Sorensen teaches the use of a measurement vector (series of measurements) in comparison with a reference vector, the difference, as determined by a Kologorov-Smirnov (non-parametric) or other test, compared to a threshold to determine motion.  This argument is not persuasive because Sorensen teaches the use of other tests, and Ludlow specifically teaches use of an RMS (Root-Mean-Square) value of RSSI (signal strength) measurements (a parameter) as compared to a threshold to determine motion, and where the combination in which the test taught be Ludlow applied to Sorensen, renders this feature obvious. Applicant’s arguments are, moreover, a piecemeal assessment, addressing the Sorensen and Derakshani references, and ignoring applicable features taught by Ludlow.
(2) That Sorensen fails to teach an arbitrary predetermined threshold value not based on calibration in the Fresnel zone [page 17] as recited by the amended claim: This argument is moot, based on a new rejection of the claim under 35 USC §103 over Sorensen, Ludlow and Zinin (US 2014/0187270 A1), wherein Zinin teaches the use of an arbitrary threshold, in order that false positive and false negative determinations are balances according to a user (or design) preference.
(3) That Sorensen also fails to teach an iterative assessment process in which more than two Received Signal Strength values are used for a movement detection evaluation [page 18-19]: This argument is not persuasive for a number of reasons: 
(a) First, the argument attempts to conflate Sorensen’s use of a reference vector (mode 1) with a measurement vector (mode 2) as Received Signal Strength (RSS) values, (thus only two) when in fact they are each vectors, comprising a larger plurality of signal strength (RSS) measurements. 
(b) Second, the argument ignores the Ludlow contribution and disclosure in which an evaluation parameter is calculated as an RMS value of a series of signal strength values obtained over a time period (exemplary 100mS).
These arguments are therefore not deemed persuasive, and claim 1 is now rejected under 35 USC §103 over Sorensen, Ludlow and Zinin, based on citations and analysis presented in this Office action.
Regarding independent claims 14, 19 and 25 [page 19]:  These independent claims are directed to similar subject matter and have been amended in similar fashion as for claim 1, and the same arguments have been set forth.  The arguments are not deemed persuasive for the same reasons as provided for claim 1, and these claims are now also rejected under 35 USC §103 over Sorensen, Ludlow and Zinin, based on citations and analysis presented for each in this Office action
Regarding claims 2, 4, 6-9, 12 and 13:  These claims depend from claim 1. No separate or additional arguments are presented in support of these claims and allowability asserted based on the alleged allowability of the base claim.  These claims are now rejected under 35 USC §103 over Sorensen, Ludlow and Zinin, based on the new rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Regarding claim 15:  This claim depends from claim 14. No separate or additional arguments are presented in support of this claim and allowability asserted based on the alleged allowability of the base claim.  This claim is now rejected under 35 USC §103 over Sorensen, Ludlow and Zinin, based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Regarding claims 20 and 21:  These claims depend from claim 19. No separate or additional arguments are presented in support of these claims and allowability asserted based on the alleged allowability of the base claim.  These claims are now rejected under 35 USC §103 over Sorensen, Ludlow and Zinin, based on the new rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Regarding Claim 5: This claim depends from claim 1. No separate or additional arguments are presented in support of this claim and allowability asserted based on the alleged allowability of the base claim.  The rejection under 35 USC §103 is withdrawn, but the claim as amended is rejected under 35 USC §112(a) for lack of written description support. The disclosure describes selection of as arbitrary or automatic in the alternative and where it is unclear if, or how, a threshold determination is made as both automatic and arbitrary based on the scope of the original disclosure.
Consider Applicant’s remarks with respect to rejection of claims 11, 22-24 and 27 under 35 USC §103 over Sorensen, Derakhshani, Ludlow and Tran (US 7,884,727 B2) [Remarks: page 20]:
Regarding claim 11:  This claim depends from claim 1. No separate or additional arguments are presented in support of this claim and allowability asserted based on the alleged allowability of the base claim.  This claim is now rejected under 35 USC §103 over Sorensen, Ludlow and Zinin, based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Regarding claims 22-24:  These claims depend from claim 19. No separate or additional arguments are presented in support of these claims and allowability asserted based on the alleged allowability of the base claim.  These claims are now rejected under 35 USC §103 over Sorensen, Ludlow, Zinin and Tran, based on the new rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Regarding claim 27:  This claim depends from claim 25. No separate or additional arguments are presented in support of this claim and allowability asserted based on the alleged allowability of the base claim.  This claim is now rejected under 35 USC §103 over Sorensen, Ludlow, Zinin and Tran, based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to rejection of claims 16 and 17 under 35 USC §103 over Sorensen, Derakhshani, Ludlow and Oliver (US 2012/0192275 A1) [Remarks: page 20-21]: These claims depend from claim 14. No separate or additional arguments are presented in support of these claims and allowability asserted based on the alleged allowability of the base claim.  These claims are now rejected under 35 USC §103 over Sorensen, Ludlow, Zinin and Oliver, based on the new rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Shoji et al. (U.S. Patent Application Publication # US 2005/0157327 A1) disclosing an abnormality determining method, abnormality determining apparatus, and image forming apparatus

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday, Thursday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Examiner, Art Unit 2684